DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5 and 6, Szczepanek et al. (USPN 6,690,668) teaches an information processing apparatus comprising: a memory configured to store, for each port of a switch of a plurality of switches included in a network, node identifier information to indicate a node identifier assigned to each apparatus of a plurality of apparatuses coupled via the port and state information to indicate a state of whether the port is a local port or an uplink port [Col. 17, lines 27-50].
However, Szczepanek does not teach and when a mirroring setting request for a communication packet of a virtual machine that operates in the information processing apparatus is received, transmit by broadcasting a detection packet to detect a monitoring node apparatus that includes a packet monitoring function; when a response packet to respond to the detection packet is received from the monitoring node apparatus, determine a state of whether a reception port that receives the response packet in the switch is a local port or an uplink port, based on the node identifier of the monitoring node apparatus, the node identifier information, and the state information; determine a connection relationship over the network between the information processing apparatus and the monitoring node apparatus, based on a presence/absence of the response packet and the determined state of the reception port; and perform a setting for transmitting a mirror packet obtained by copying the 
Above taken with other limitations of the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/Primary Examiner, Art Unit 2464